NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1871-18T3

IN THE MATTER OF
COMMUNICATION
OPERATOR, SECURED
FACILITIES, DEPARTMENT
OF CORRECTIONS,
HUDSON COUNTY


                Submitted April 28, 2020 - Decided August 27, 2020

                Before Judges Accurso and Rose.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2019-202.

                William D. Sayers, attorney for appellant Hudson
                County PBA Local 109.

                Chasen Lamparello Mallon & Capuzzo, PC, attorneys
                for respondent County of Hudson (Cindy N.
                Vogelman, of counsel and on the brief; Qing Hua Guo,
                on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Pamela N.
                Ullman, Deputy Attorney General, on the statement in
                lieu of brief).
PER CURIAM

        Hudson County PBA Local 109 appeals from a final decision of the

Civil Service Commission on an enforcement request by its Division of

Agency Services relating to the assignment of duties to civilian employees in

the Hudson County jail. We affirm, substantially for the reasons expressed by

the Commission in its clear and comprehensive decision of November 21,

2018.

        This job classification dispute has its genesis in Hudson County's closure

of its juvenile detention facility in 2015. When Hudson County shuttered the

facility, a number of juvenile detention officers were transferred to the county

jail to perform civilian duties. Shortly thereafter, PBA Local 109, the

collective bargaining unit representing county correction officers, complained

to the Civil Service Commission's Division of Agency Services that the

transferred employees were performing custodial duties appropriately

performed only by county correction officers. Specifically, the union

complained that former juvenile detention officers working in the control room

at the jail as communications operators, were performing tasks, such as

"observation of the entrance area of the facility" and "observation and

regulation of inmate movements," reserved to corrections officers.


                                                                          A-1871-18T3
                                         2
      Agency Services wrote to the County advising that those duties, which

"mirror the Examples of Work contained in the job specification for the title of

County Correction Officer," "must be performed by custody staff, i.e.,

individuals in the county correction officer ranks," and directed it to

"immediately remove" such duties from staff serving in civilian titles. Agency

Services warned that failure to do so would result in referral of the matter to

the Civil Service Commission for enforcement.

      The County quickly pushed back, asserting that the communications

operators in the control room only opened the doors and gates of the facility at

the request of a correction officer or supervisor, and thus those civilian

employees were not performing tasks reserved to corrections officers.

      In 2018, the union again complained to Agency Services about the work

of the communications operators, submitting a certification from the president

of PBA Local 109, a corrections officer in the facility, that corrections officers

traditionally serve as communications operators in the jails throughout the

State, and that he had "personally observed the communications operators

control the movements of inmates, civilian personnel and uniformed staff from

the control rooms by simply opening or closing doors without any Orders from

uniform or supervisory staff." That complaint prompted Agency Services to


                                                                             A-1871-18T3
                                        3
file this enforcement action with the Civil Service Commission requesting that

the Commission enforce the Agency Services' 2016 decision precluding the

"routine assignment of inmate control to Communications Operators, Secured

Facilities."

      In response to the union's allegations, the County submitted a

certification from the Director of the County's Department of Corrections and

Rehabilitation about the job duties of the former juvenile detention officers

now serving as communications operators, secured facilities. He noted the job

description for those communications operators expressly provides that they

perform "a variety of technical clerical and communications functions" under

"the direction of a custody supervisor or other supervisory official in the

Department of Corrections facility." Included as "examples of work," the job

description states: "Opens and closes security doors/gates and distributes

security and other equipment other than firearms, chemical agents or

mechanical restraints under the supervision of a custodial supervisor."

      The director averred that the Department's policy and post orders were

"in full conformance" with the job description and the Agency Services

supervisory protocol from 2016. The Director expressly noted that

               [a]ll inmate movement is conducted with the approval
               and under the supervision of a law enforcement officer

                                                                          A-1871-18T3
                                         4
            (corrections officer). The communication operators
            merely operate the mechanics of pushing a button
            and[] documenting such movement in the log book.
            Policy CUS.03:III.B.1(c) provides, in pertinent part:
            ". . . [c]ell and housing doors are only to be opened at
            the direction of the Housing Unit Officer or
            Supervisor." Untrained civilians do not act in a
            supervisory or directory capacity in the movement of
            inmates throughout the facility. They are supervised
            and "greenlit" by law enforcement officers
            (corrections officers).

      District 1199J, the union representing "the title of Communication

Operator, Secured Facilities in Hudson County," submitted a letter agreeing

with the County that the individuals serving as communications operators in

Hudson's county jail "do not open doors without orders from uniform or

supervisory staff" and "do not interact with inmates or detainees." District

1199J asserted the communications operators were "only performing functions

within the scope of their job specifications," which "do not interfere with the

duties of correction officers in any way."

      PBA Local 109 submitted an additional certification from the president

of the union averring that the control room posts currently staffed by the

civilian communications operators in the Hudson jail were "traditionally"

staffed "by corrections officers in Hudson County prior to 2015" and the

closing of the juvenile detention facility. The president attested to his


                                                                            A-1871-18T3
                                        5
understanding "that no other County or State jail facilities in the State of New

Jersey currently employ civilian Communications Officers in control rooms

without trained corrections officers also physically present in the control

rooms." He claimed that "[i]n the dozens of times" he'd worked an overtime

shift on a housing unit in 2018, he'd "never been contacted by a control room

Communications Operator to ask for authorization or specific direction for

opening a door for an inmate" and that "the volume of inmate movement in the

facility on a daily basis" made such direction "not practical." He again averred

that the communications officers in the Hudson jail "are not contacting the

correction officers before they open doors in the facility" and "are in fact

controlling and monitoring inmate movement in the facility."

      After having considered those submissions, the Commission found

Hudson County's policies and post orders were entirely consistent with the job

specification for Communications Operator, Secured Facilities. Relying on a

1996 decision by the former Commissioner of Personnel,1 In the Matter of

Senior Corr. Officer & Commc'ns Officer, Dep't of Corr., Commissioner of

Personnel (Sept. 20, 1996), ruling that the "opening and closing of security


1
  The Department of Personnel was abolished by amendment to N.J.S.A.
11A:11-2, effective June 29, 2012, which also continued and transferred
certain powers to the Civil Service Commission.
                                                                          A-1871-18T3
                                        6
doors and gates upon orders or supervision of a custodial supervisor are not

inappropriately assigned to the Communications Operator job classification,"

the Commission found N.J.A.C. 10A:3-3,1 did not preclude civilian personnel

from performing those tasks at the direction of a custodial supervisor.

      As to the charge that the communications operators at the Hudson jail

were opening doors on their own initiative without such supervision, the

Commission found such acts would be inconsistent with Hudson's policy, that

the union had failed to provide any "specific examples of such behavior," had

never complained of any specific violations of the policy or ever grieved the

issue, and had "presented no evidence that Hudson's policies are not consistent

with the duties that can be performed by a Communications Operator[],

Secured Facilities." The Commission ordered the County to "continue strictly

following its policy to ensure that Communication Operators, Secured

Facilities, under supervision on a custodial supervisor, open and close

doors/gates in the facility."

      PBA Local 109 appeals, arguing that the commission failed to address

"whether the title of communications operator should be permitted to be

assigned to the control rooms of an adult corrections facility, as such

assignment necessarily entails performance of custodial duties." Somewhat


                                                                          A-1871-18T3
                                        7
undercutting that first point, the union also contends the Commission erred in

relying "on an unpublished and undisclosed 1996 administrative letter ruling to

improperly endorse the assignment of civilian communication operators in

prison control rooms." It also argues the decision was arbitrary and capricious

"as it did not address the facts and arguments submitted by [PBA Local 109]

regarding the title of communications operator, secured facilities," that it "was

not supported by substantial credible evidence in the record, as the record

showed that communications operators were performing prohibited custodial

duties in violation of the commission’s May 5, 2016 order" and, finally, that

"the Commission's decision was improperly issued based on written

submissions, as the record demonstrated material disputed issues of fact tha t

should have been referred to the Office of Administrative Law for a plenary

hearing." Our review of the record convinces us that none of these arguments

is of sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Courts, of course, "have only a limited role to play in reviewing the

actions of other branches of government. In light of the executive function of

administrative agencies, judicial capacity to review administrative actions is

severely limited." George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8,


                                                                         A-1871-18T3
                                        8
27 (1994) (citing Gloucester Cty. Welfare Bd. v. N.J. Civil Serv. Comm'n, 93

N.J. 384, 390 (1983)). A final decision by the Civil Service Commission

cannot be overturned on appeal unless it is affirmatively shown to be arbitrary,

capricious, or unreasonable, or not supported by substantial credible evidence

in the record as a whole. Karins v. Atl. City, 152 N.J. 532, 540 (1998).

Applying those standards provides us no basis to interfere in the Commission's

determination that the "opening and closing of security doors and gates upon

orders or supervision of a custodial supervisor are not inappropriately assigned

to the Communications Operator job classification."

      The Commission did nothing more here than determine that Hudson

County's policy and post orders regarding civilian employees in the

communications operator, secured facilities title working in the control room

of the adult correctional facility under the supervision of custody officers was

appropriate and complied both with N.J.A.C. 10A:31-1 to -11, the regulations

governing adult county correctional facilities and its prior decision addressing

the same issue in 1996. The union offers no reason to impugn the agency's

obviously long-standing position that there is nothing inappropriate about

communication operators opening and closing the doors and gates from the

control room of a county jail under the supervision of custodial staff.


                                                                           A-1871-18T3
                                        9
      The Commission's determination that the union did not present sufficient

evidence that the County was violating its policy by permitting

communications officers to operate the doors of the facility without

supervision by the custodial staff was not unreasonable, given the union's

failure to present specific examples of any such violation. The decision, of

course, does not preclude the union from presenting such evidence in the

future, either by referring any violations for investigation and possible

discipline or by filing a grievance in the ordinary course.

      As PBA Local 109 has not affirmatively shown the Commission's

decision that civilians serving as communication operators in Hudson's county

jail may appropriately operate the gates and doors of that facility under the

supervision of the custody staff to be arbitrary or unreasonable or lacking

support in the record, we affirm.

      Affirmed.




                                                                            A-1871-18T3
                                       10